Order filed, August 27, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00573-CV
                                 ____________

     GILJOY TECHNOLOGY, INC. AND GILBERT CRUZ, Appellant

                                         V.

                      THE CITY OF HOUSTON, Appellee


                    On Appeal from the 281st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2011-33288A


                                     ORDER

      The reporter’s record in this case was due August 05, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Delicia Struss, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM